DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The use of a comma (“,”) after the transitional phrase “comprising” in line 1 of the claim is unnecessary and grammatically incorrect.  The Examiner respectfully suggests either deleting the unnecessary comma, amending it to be --A lighting device, comprising: .  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,322,146. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of the instant application is almost identical to Claim 1 of the parent ‘146 patent, with Claims 2-7 corresponding identically to Claims 2-7 of the parent ‘146 patent, as shown in the table below with differences underlined.

Instant application
US Pat. 11,322,146
Claim 1: A lighting device, comprising a removable bulb head for light emission; 5a plate with at least one light emitting diode (LED) element, the plate provided on a base, said base electrically contacting a conductive connection element with an electrical connection to a replaceable module section, said at least one LED element compatible with power over ethernet systems for transmission of data and electric, said at least one LED element having different brightness capability; 10said replaceable module section having a driver element, a communication element, and a power storage element; said driver element having circuitry which is uniform for mating and electrically connecting with electrical connection components of said connection element; said communication element includes communication with a voice orchestrated infrastructure via a wireless network; 15said replaceable module section contained inside an opening of a housing which includes a mount for electrical connection to an electrical outlet; said replaceable module section electrically connected to an internal surface of the mount.
Claim 1: A lighting device, comprising a removable bulb head for light emission; 5a plate with at least one light emitting diode (LED) element, the plate provided on a base, said base electrically contacting a conductive connection element with an electrical connection to a replaceable module section, said at least one LED element compatible with power over ethernet systems for transmission of data and electric; 10said replaceable module section having a driver element, a communication element, and a power storage element; said driver element having circuitry which is uniform for mating and electrically connecting with electrical connection components of said connection element; said communication element includes communication with a voice orchestrated infrastructure via a wireless network; 15said replaceable module section contained inside an opening of a housing which includes a mount for electrical connection to an electrical outlet; said replaceable module section electrically connected to an internal surface of the mount
Claim 2: The lighting device of claim 1 wherein said voice orchestrated infrastructure comprises, a hub in communication with a first at least one endpoint device located in a room or area, said first at least one endpoint device in communication with said hub and a second at least one endpoint device in a second room or area through said hub, said hub having a non-transitory computer-readable storage medium which stores computer-executable instructions that, when executed by a processor, cause the processor to perform operations for determining the voice command which is communicated to and from one or more of said first and said second at least one endpoint device; said one or more of said first and said second at least one endpoint device is activated and controlled by voice commands which are independent of service provider type; said one or more of said first and said second at least one endpoint device communicating said voice commands to said communication element of said replaceable module section.
Claim 2: The lighting device of claim 1 wherein said voice orchestrated infrastructure comprises, a hub in communication with a first at least one endpoint device located in a room or area, said first at least one endpoint device in communication with said hub and a second at least one endpoint device in a second room or area through said hub, said hub having a non-transitory computer-readable storage medium which stores computer-executable instructions that, when executed by a processor, cause the processor to perform operations for determining the voice command which is communicated to and from one or more of said first and said second at least one endpoint device; said one or more of said first and said second at least one endpoint device is activated and controlled by voice commands which are independent of service provider type; said one or more of said first and said second at least one endpoint device communicating said voice commands to said communication element of said replaceable module section.
Claim 3: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least two zones on said plate, with each of said at least two zones having an associated set of light emitting diodes positioned within each of said at least two zones on said plate.
Claim 3: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least two zones on said plate, with each of said at least two zones having an associated set of light emitting diodes positioned within each of said at least two zones on said plate.
Claim 4: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least one light emitting diode element which is capable of selective positioning.
Claim 4: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least one light emitting diode element which is capable of selective positioning.
Claim 5: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least one light emitting diode element which is capable of directional positioning.
Claim 5: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least one light emitting diode element which is capable of directional positioning.
Claim 6: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least one light emitting diode element which is selected to illuminate by user input.
Claim 6: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes at least one light emitting diode element which is selected to illuminate by user input.
Claim 7: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes a first light emitting diode element of a first color and a second light emitting diode element of a second color.
Claim 7: The lighting device of claim 1 wherein said plate with said at least one light emitting diode element includes a first light emitting diode element of a first color and a second light emitting diode element of a second color.


	As shown in the table above, Claim 1 of the instant application is nearly identical to Claim 1 of the parent ‘146 patent except for the recitation “said at least one LED element having different brightness capability” in Claim 1 of the instant application at lines 8-9 on pg. 14. However, one of ordinary skill in the art before the effective filing of the claimed invention would have recognized the “at least one LED element” recited in Claim 1 of the parent ‘146 patent as “having different brightness capability” as recited in Claim 1 of the instant application, since it is notoriously well-known that LED elements and other light sources in general are capable of emitting light at different brightness levels. Further, as shown in the table above, Claims 2-7 of the instant application correspond identically in both language and scope to Claims 2-7 of the parent ‘146 patent.
	Therefore, Claims 1-7 of the instant application are not patentably distinct from Claims 1-7 of the parent ‘146 patent.



Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the Nonstatutory Double Patenting rejection set forth in this Office action, or upon receipt of a timely filed Terminal Disclaimer to overcome the Nonstatutory Double Patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A lighting device, comprising a removable bulb head for light emission; 5a plate with at least one light emitting diode (LED) element, the plate provided on a base, said base electrically contacting a conductive connection element with an electrical connection to a replaceable module section, said at least one LED element compatible with power over ethernet systems for transmission of data and electric, said at least one LED element having different brightness capability; 10said replaceable module section having a driver element, a communication element, and a power storage element; said driver element having circuitry which is uniform for mating and electrically connecting with electrical connection components of said connection element; said communication element includes communication with a voice orchestrated infrastructure via a wireless network; 15said replaceable module section contained inside an opening of a housing which includes a mount for electrical connection to an electrical outlet; said replaceable module section electrically connected to an internal surface of the mount” (emphasis added).
The closest Prior Art, Carlin et al. (US 2018/0018866), lacks the teaching of the module section containing the driver, communication, and power storage elements being entirely replaceable, as required by Claim 1, and instead teaches that all of the various internal components of the lighting device are not designed to be replaceable without replacing the entire lighting device.
Accordingly, although lighting devices communicating with a voice orchestrated infrastructure via a wireless network are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-7 depend on Claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2018/0177029), Western et al. (US 2017/0138562), , Subotnick et al. (US 2014/0252958), and Harrington et al. (US 2014/0203939) all disclose LED lighting devices with adjustable brightness/intensity control which are all wirelessly controllable with a voice orchestrated infrastructure, Chen (US 2016/0080615) discloses an LED lighting device which is wirelessly controllable with a voice orchestrated infrastructure to emit light in different colors depending on the particular scenario which would necessarily include varying intensity levels, and Ticktin (US 2013/0163273) discloses an LED lighting device with adjustable brightness/intensity control which is wirelessly controllable via a network connection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875